Citation Nr: 0932244	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.

2.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for loss of 
vision.




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from February to June 
1977 and from February to October 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The RO initially considered - and denied, the Veteran's 
claims for service connection for bilateral hearing loss and 
loss of vision in September 2004.  The RO sent him a letter 
that same month notifying him of that decision and apprising 
him of his procedural and appellate rights, and he did not 
appeal.  So that decision is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act (VCAA) notice requirements require VA 
to send a specific notice letter to the Veteran that:  (1) 
notifies him of the evidence and information necessary to 
reopen his claim, i.e., describes what new and material 
evidence is; (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent. See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006) (wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Although the October 2006 VCAA letter that the RO sent 
informed the Veteran that the reopening of his claims would 
require new and material evidence, he was not provided Kent 
notice of what would constitute new and material evidence, in 
terms of specifying the reasons for the prior denial of his 
claims so he has the opportunity to address these evidentiary 
shortcomings.  See 38 C.F.R. § 3.156(a).

As the Veteran filed the petition to reopen his claims after 
August 29, 2001, he must be advised of the amended definition 
of "new and material" evidence.  See 38 C.F.R. § 3.165(a) 
(2008).  The notice must also advise him of the evidence and 
information necessary to substantiate each element of the 
underlying service connection claim, and must notify him of 
what specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior final rating decision on the 
merits in September 2004.

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
notifies him of the type of evidence and 
information necessary to reopen his 
claims for service connection for 
bilateral hearing loss and loss of 
vision.  The letter must describe what 
constitutes new and material evidence 
according to the amended standard in 
effect since August 29, 2001, per the 
language of 38 C.F.R. § 3.156(a) (2008), 
including in terms of addressing the 
specific reasons these claims were 
previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)



2.  Then readjudicate the Veteran's 
claims to reopen in light of any 
additional evidence obtained.  If the 
disposition remains unfavorable, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

